McMurray, Presiding Judge.
After a bench trial, the trial court found defendant guilty of aggravated assault by assaulting, cutting and stabbing the victim with a knife and also aggravated assault by burning the victim with an iron. This appeal followed the trial court’s denial of defendant’s motion for new trial. Held:
Defendant challenges only his conviction for aggravated assault by burning the victim with an iron, arguing that the State did not prove that the iron he used to assault the victim is an offensive weapon as required by OCGA § 16-5-21 (a) (2). This assertion is without merit.
“Even in the absence of a description of the offensive weapon, evidence as to the nature, kind, and location of wounds inflicted is sufficient to allow the jury to infer the character of the weapon. Wade v. State, 157 Ga. App. 296, 297 (277 SE2d 292) (1981).” Wright v. State, 211 Ga. App. 474 (1), 475 (440 SE2d 27). In the case sub judice, the victim testified that defendant struck her legs and face with a hot iron. Photographs of the victim’s wounds reveal that defendant used this iron as an offensive weapon as proscribed by OCGA § 16-5-21 (a) (2). The evidence adduced at trial was sufficient to authorize the trial court’s finding that defendant is guilty, beyond a reasonable doubt, of aggravated assault by burning this victim with an iron. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Smith, J, and Senior Appellate Judge Harold R. Banke concur.